Exhibit 99 PRESS RELEASE GE Reports 4Q ’09 EPS of $0.28; FY ’09 EPS of $1.03 Revenues Total $41.4B for Quarter; $157B for Year Industrial CFOA of $5.1B in 4Q and $16.6B for Year 4Q and Full-year 2009 Highlights (Continuing Operations Attributable to GE) ü 4Q earnings per share (EPS) of $0.28 attributable to common shareowners; full-year (FY) EPS of $1.03; quarterly and annual earnings of $3.0 billion and $11.2 billion attributable to GE üSeeing encouraging signs in our businesses at year-end · Infrastructure orders of $22.1 billion in 4Q up $3.7 billion from 3Q; equipment orders up 25% from 3Q · Non-earning assets down $0.6 billion, reserves up $0.7 billion and Consumer delinquencies stabilizing üGE business model performing well · Strong Industrial cash flow from operations of $16.6 billion for full year · Strong and improving Industrial margins in 4Q of 17.7%, up 40 bps year-over-year · High-margin service orders grew 14% in 4Q · Strong execution at Capital Finance; earned $2.3 billion in ’09; ahead of plan on key metrics ü2010 framework remains achievable and balanced · Total backlog increased to record $175 billion at year-end FAIRFIELD, Conn. – Jan. 22, 2010 – GE announced today fourth-quarter 2009 earnings from continuing operations (attributable to GE) of $3.0 billion, or $0.28 per share.Revenues were $41.4 billion for the quarter and $157 billion for the year. “GE’s environment has improved and we saw some encouraging signs at year-end,” GE Chairman and CEO Jeff Immelt said.“Fourth-quarter Infrastructure orders increased $3.7 billion from third quarter to $22.1 billion.Total company backlog of equipment and services increased slightly from the prior quarter to a record $175 billion. Service orders remained strong, growing 14% for the quarter. Our Healthcare business experienced solid orders growth and enters 2010 with a higher backlog than last year. Non-earning assets declined $0.6 billion in the quarter and Consumer delinquencies are stabilizing. “We continue to operate the company with discipline,” Immelt said. “Cash generated from GE Industrial operating activities totaled $5.1 billion in the quarter and $16.6 billion for the year. At year-end, we have $72 billion of consolidated cash. Industrial margins are strong and improved to 17.7% for the fourth quarter, up 40 bps over 2008. We recorded $2.2 billion after tax of restructuring and other charges in 2009, allowing us to lower cost and strengthen our long-term outlook. “Capital Finance is executing well in a difficult environment, earning $0.3 billion in the quarter and $2.3 billion for the year,” Immelt said. “Every segment at GE Capital was profitable with the exception of Commercial Real Estate, which continues to operate in a difficult environment.We completed 100% of our 2010 long-term funding plan for GE Capital, and have raised about $4.4 billion in 2010 that will go towards our 2011 plan. Capital Finance reserves increased $0.7 billion to $8.1 billion. Restructuring and other charges of $0.09 per share were partially offset by other benefits in the quarter, including $0.01 per share in after-tax transaction gains and a $0.05 per share tax benefit from a lower industrial tax rate. Significant new global partnerships and sizeable Infrastructure wins were among fourth-quarter highlights. GE agreed to team with the Commercial Aircraft Corporation of China to power China's newest commercial aircraft in development, the C919, and established a joint venture with China Aviation Industry Corporation to develop and market integrated avionics systems.In addition, the company won: a $1.4 billion commitment from Caithness Energy for what could be the world’s largest wind farm by output; a 15-year, $1 billion engine service agreement with Brazilian airline Azul Linhas Aéreas; a 100-locomotive order from South Africa's state-owned rail freight logistics utility, Transnet Ltd.; a $1.3 billioncontract to supply equipment and long-term services to help boost Kuwait's electricity production; and an American Airlines commitment to use the GEnx-1B engine for its expected order of 42 firm Boeing 787 aircraft plus 58 options. “During the difficult economy of 2009, we took a series of actions to improve GE so that we would be positioned for growth in the future,” Immelt said. “We have repositioned GE Capital to be safer and more focused.We have lowered our cost base and simplified our portfolio. At the same time, we grew GE R&D spend by 7%, expanded our product lines and made dynamic global investments. We are positioned to win in this environment.” Full-year and Fourth-quarter 2009 Financial Highlights: Full-year earnings from continuing operations attributable to GE were $11.2 billion, down 38% from $18.1 billion in 2008. EPS from continuing operations was $1.03, down 42% from last year. Segment profit fell 27% compared with 2008, as 13% growth at Energy Infrastructure and 10% growth at Consumer & Industrial were more than offset by declines of 73% at Capital Finance, 28% at NBC Universal and 8% at Technology Infrastructure. Including the effects of discontinued operations, full year net earnings attributable to GE were $11.0 billion ($1.01 per share attributable to common shareowners) in 2009 compared with $17.4 billion ($1.72 per share attributable to common shareowners) in 2008. Full-year revenues decreased 14% to $156.8 billion. GE Capital Services’ (GECS) revenues fell 24% compared with last year to $54.2 billion. Industrial sales were $103.5 billion, down 8% from 2008. Fourth-quarter earnings from continuing operations attributable to GE were $3.0 billion, down 22% from $3.9 billion in the fourth quarter of 2008. EPS from continuing operations was $0.28, down 22% from the fourth quarter of last year. Segment profit declined 16% compared with the fourth quarter of 2008, as 9% growth at Energy Infrastructure and 278% 2 growth at Consumer & Industrial were more than offset by declines of 67% at Capital Finance, 30% at NBC Universal and 16% at Technology Infrastructure. Including the effects of discontinued operations, fourth-quarter net earnings attributable to GE were $3.0 billion ($0.28 per share attributable to common shareowners) compared with $3.7 billion ($0.35 per share attributable to common shareowners) in the fourth quarter of 2008. Fourth-quarter revenues fell 10% to $41.4 billion. GECS revenues fell 14% versus last year to $13.5 billion.
